On Petition for Rehearing.
Myers, C. J.
1. On petition for a rehearing the learned counsel for appellant claims that we were in error in holding that the shares of stock owned by appellant did not represent appellant’s property actually and permanently invested in another state. The court did not so hold, and did not regard the question as involved in the case. We based our decision upon the ground that, as to that matter, the statute fixes the rule of construction, by expressly declaring as subject to taxation, “ all shares of stock in foreign corporations,” leaving nothing to construction, and it is con*225ceded that the State has the power to select the subjects of taxation.
We were in error in citing the case of Darnell v. State (1910), 174 Ind. 143, as determining the point that the assessment in this case was not the taking of appellant’s property without due process of law. The case intended to be cited was Board, etc., v. Johnson (1909), 173 Ind. 76.
The New York cases urged upon our attention in the original briefs, and upon the petition for rehearing, arose under a different statute, and cannot be regarded as throwing any light upon the question here for they were not based upon a statute specifically making stocks in foreign corporations taxable, but taxation was restricted to property “within this State,” and it was very properly held that shares of stock were only evidence of property in another state. If our statute stopped with §10142 Burns 1908, Acts 1891 p. 199, §3, providing that “ all property within the jurisdiction of this State, not expressly exempted, shall be subject to taxation,” those cases would be in point. But our statute adds to property “ within the jurisdiction ” numerous specific subjects of taxation, where the property is beyond the “ jurisdiction of this State,” such as “ ships, boats and vessels,” “ goods, chattels and effects ” not actually and permanently invested in business in another state, indebtedness due from debtors “ within or without the State,” and “ all shares in foreign corporations.” §10143 Burns 1908, Acts 1895 p. 21, §1. In the case of Lockwood v. Town of Weston (1891), 61 Conn. 211, 23 Atl. 9, there was one section of a statute providing that for the purposes of taxation “ personal property in this state or elsewhere, not exempt, shall be taxable, and shall include notes, bonds and stocks, * * * goods, chattels,” etc. Another section exempted property situated in another state “ when it can be made satisfactorily to appear * * * that the same is fully assessed and taxed in such state,” and it was held that stocks in foreign corporations were taxable in Connecticut, unless *226it was shown that they had been assessed and taxed elsewhere. The Connecticut statute is in effect the same as our own, except that the former exempted the stocks paid on in another state, while under our statute they are not exempted.
We are not advised by the opinion in the case of Sellinger v. Kentucky (1909), 213 U. S. 200, 29 Sup. Ct. 449, 53 L. Ed. 761, v/hat the statute of Kentucky is, but it is stated in the opinion, on page 204, that the court of appeals of Kentucky “ accepting the fact that the whisky was beyond the taxing power of Kentucky, nevertheless sustained the tax as a tax on the warehouse receipts,” and there is the following significant statement by the court at the close of the opinion: “We discuss the case on the facts assumed by the court of appeals. Whether a finding would have been warranted that the whisky still was domiciled in Kentucky, [though in fact it was in Germany] or for any other reason was not exempt, is a matter upon which we do not pass.” Upon looking to the statute of Kentucky (Ky. Stat. 1909 §4020), we find that “ all personal estate of persons residing within this state, * * * whether the same be in or out of the state * * * shall be subject to taxation,” and we see the reason for the court’s statement. The difficulty in the case is, that instead of taxing the whisky, the authorities valued the warehouse receipts, and assessed the taxes on them, and the Supreme Court of the United States expressly bases its decision on the assumption of the Court of Appeals of Kentucky, that the whisky was not itself taxable, and upon the basis that under the ruling of the Kentucky court it would follow that if the whisky were in Kentucky, both the whisky and the warehouse receipts would be taxable, and double taxation result where not intended, and that the receipts were only evidence of property in the whisky, and were not taxable as such.
With the correction of the citation as heretofore shown, the petition for a rehearing is overruled.